LamáR, J.
The general law contained in Political Code, § 1353, provides that each county in the State shall compose one school district. The special act approved August 18,1903, creates a district within a district, destroys territorial uniformity, and sets apart one locality of the State in which the general law is not longer to be of force. If there can be one such independent school district in Cobb county, there may be a dozen. If one or more in Cobb, *32then so likewise in every county in the State. Each special act might differ in its terms, with the result of variety, where the constitution requires uniformity. Civil' Code, § 5906. The Olive Springs school act not only creates a district different from all others existing under the general law, but it abrogates all of the provisions of the act regulating public schools, codified in the Political Code, §§ 1354-1408. It takes from the present county board of education control of the schools in existence in the newly created district, and allows them to be managed by local trustees, under new terms, and without the supervision to which all other public schools in the State are subject, contrary to the prohibition contained in the constitution against special legislation. Civil Code, § 5732.
Nor is the act saved by the provisions of the Civil Code, § 5910. Smith v. Bohler, 72 Ga. 546. The constitution preserved the local systems as they existed in 1877. It also permitted municipal corporations and counties to establish and maintain public schools in their respective limits. Civil Code, § 5909; Pol. Code, § 1394; Irvin v. Gregory, 86 Ga. 605; Brand v. Lawrenceville, 104 Ga. 486. These provisions form necessary exceptions to the uniform system of public schools otherwise required by the constitution. Civil Code, § 5906. And whatever may be the right of a county, city, or town to establish special or local systems, the constitution (Civil Code, § 5910) grants no power to the General Assembly to authorize the establishment and maintenance of a special or local school system in a rural district. On that subject the constitution is not silent. It declares that “ there shall be a thorough system of common schools for the education of children in the elementary branches of an English education, only, as nearly uniform as practicable, the expenses of which shall be provided by taxation or otherwise.” Civil Code § 5906. This uniformity has been provided for in the act of 1887. Pol. Code, §§ 1354 et seq. The constitution prohibits the destruction of this uniformity; and the chancellor properly held that the Olive Springs school act was void.

Judgment affirmed.

All the Justices eoneur, except Gandler, J., disqualified,